 HOOSIER ENERGYHoosier Energy Division of Indiana Statewide RuralElectric Cooperative, Inc. and Local Union No.1393, International Brotherhood of ElectricalWorkers, AFL-CIO. Case 25-CA-11303January 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSPENELLO AND TRUESDALEUpon a charge filed on September 5, 1979, by LocalUnion No. 1393, International Brotherhood of Electri-cal Workers, AFL-CIO, herein called the Union, andduly served on Hoosier Energy Division of IndianaStatewide Rural Electric Cooperative, Inc., hereincalled Respondent, the General Counsel of the Na-tional Labor Relations Board, by the Regional Direc-tor for Region 25, issued a complaint and notice ofhearing on September 11, 1979, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and () andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint, andnotice of hearing before an administrative law judgewere duly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 1, 1979,following a Board election in Case 25-RC-7215, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 29, 1979, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On September 17, 1979, Respondent filed its answerand on September 26, 1979, Respondent filed anamended answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On October 2, 1979, the General Counsel fileddirectly with the Board in Washington, D.C., aMotion To Strike Portions of Respondent's Answerand Motion for Summary Judgement, with exhibitsattached. The General Counsel requests that officialnotice be taken of the proceedings in the underlyingrepresentation proceeding, Case 25-RC-7215. Hesubmits, in effect, that Respondent's denial of sub-paragraphs 5(a) and (c) and the qualification to its'Official notice is taken of the record in the representation proceeding, Case25-RC-7215, as the term "record" is defined in Sees. 102.68 and 102 69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See LTVElectrosystems, Inc., 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.247 NLRB No. 11admission of subparagraph 6(a), as well as its affirma-tive defense, are contrary to the facts admitted and theofficial record, and are subject to a motion to strike;and that all factual and legal issues raised by thecomplaint, answer, and amended answer have beendetermined either by admissions in the answer, byadmissions in the amended answer, or by prior BoardDecisions which are resjudicata on the question. TheGeneral Counsel, therefore, moves that Respondent'sdenial of subparagraphs 5(a) and (c), the qualificationto its admission of subparagraph 6(a), and its affirma-tive defense be stricken, and that the Board enter asummary judgment finding Respondent in violation ofSection 8(a)(l) and (5) of the Act, and order Respon-dent to bargain with the Union. Subsequently, theBoard, on October 9, 1979, issued an order transfer-ring the proceeding to the Board and a Notice ToShow Cause why the General Counsel's Motion forSummary Judgment should be granted. Respondentfailed to file a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion To Strike Portionsof Respondent's Answer andMotion for Summary JudgmentIt is the General Counsel's basic position that allissues raised by Respondent's answers were decided inthe representation proceeding and that he is entitled toa summary judgment as a matter of law. With respectto his motion to strike portions of Respondent'sanswer and amended answer, it is the GeneralCounsel's contention that such are contrary to thefacts admitted and the official record. While, for thereasons stated below, we find that Respondent'sanswer, amended answer, and affirmative defenses donot present a meritorious defense to the allegations ofthe complaint, we do not believe such defenses shouldbe struck in that such could be viewed as an endeavorby Respondent to preserve a position, albeit, in ourview, an erroneous one. See Rod-Ric Corporation, 171NLRB 922 (1968). The motion to strike is denied.In its answers to the complaint, Respondent admitsits refusal to bargain, but contends it is not obligatedto bargain because the unit for which the Union iscertified is inappropriate. In this regard, Respondent1968); Golden Age Beverage Co., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969) Interlype Co. v. Penello. 269 F.Supp. 573 (D C. Va. 1967);Follett Corp.. 164 NLRB 378 (1967). enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA. as amended.59 DECISIONS OF NATIONAL LABOR RELATIONS BOARDasserts that the dispatchers are supervisors as definedin the Act and are managerial. By way of affirmativedefense, Respondent argues that the dispatchers per-form supervisory and managerial functions sufficientto qualify them as supervisors under the Act and aretherefore excluded from coverage by the Act. TheGeneral Counsel contends that Respondent is improp-erly seeking to relitigate issues which were raised anddecided in the underlying representation case. Weagree with the General Counsel.Review of the record herein, including the record inCase 25-RC-7215, reveals that following a hearingbefore a hearing officer of the National Labor Rela-tions Board, the Acting Regional Director for Region25 issued a Decision and Direction of Election on June29, 1979. Thereafter, Respondent filed a request forreview of the Acting Regional Director's Decision andDirection of Election, which was denied by the Boardon July 24, 1979, as it raised no substantial issueswarranting review. The election was conducted by theRegional Director for Region 25 among the employeesin the unit set forth in the Decision and Direction ofElection. The tally of ballots was six for and noneagainst the Union. On August 1, 1979, a Certificationof Representative was issued, certifying the Union asthe representative of the employees in the unit notedbelow. The certified unit is:All dispatcher employees of the Respondent, butexcluding all office clerical employees, plantclerical employees, shift engineers, the ChiefDispatcher, all supervisors as defined in the Act,and all employees currently covered by collective-bargaining agreement.It thus appears that Respondent is seeking torelitigate herein the appropriate unit and jurisdictionalissues which were fully litigated and decided adverselyto Respondent in the underlying representation case.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.2All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.I See Pittsburgh Plate Glass Co. v. N.L.R.B.. 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1. THE BUSINESS OF RESPONDENTAt all times material herein, Respondent, an India-na corporation, has maintained its principal office andplace of business at Bloomington, Indiana, hereincalled the facility, with places of business at variouslocations within the State of Indiana, and is, and hasbeen at all times material herein, engaged at suchfacility and locations in the generation, sale, andtransmission of electrical power and related products.During the past year, a representative period, Respon-dent, in the course and conduct of its businessoperations, received gross revenues in excess of$250,000. During the same representative period,Respondent, in the course and conduct of its businessoperations, received goods valued in excess of $50,000transported to its facility in interstate commercedirectly from States other than the State of Indiana.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 1393, International Brotherhoodof Electrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.Ill. THE UNFAIR LABOR PRACTICESA. The Representation ProceedingI. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All dispatcher employees of the Respondent, butexcluding all office clerical employees, plantclerical employees, shift engineers, the ChiefDispatcher, all supervisors as defined in the Act,and all employees currently covered by collective-bargaining agreements.60 HOOSIER ENERGY2. The certificationOn July 24, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 25, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 1, 1979, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about August 13, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout August 29, 1979, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceAugust 29, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section 1I,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. Hoosier Energy Division of Indiana StatewideRural Electric Cooperative, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Local Union No. 1393, International Brother-hood of Electrical Workers, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3. All dispatcher employees of Respondent, butexcluding all office clerical employees, plant clericalemployees, shift engineers, the chief dispatcher, allsupervisors as defined in the Act, and all employeescurrently covered by collective-bargaining agreements,constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since August 1, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August 29, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.61 DECISIONS OF NATIONAL LABOR RELATIONS BOARD7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Hoosier Energy Division of Indiana Statewide RuralElectric Cooperative, Inc., Bloomington, Indiana, itsofficers, agents, successors, and assigns, shall:I. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Local Union No. 1393, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,as the exclusive bargaining representative of its em-ployees in the following appropriate unit:All dispatcher employees of the Respondent, butexcluding all office clerical employees, plantclerical employees, shift engineers, the ChiefDispatcher, all supervisors as defined in the Act,and all employees currently covered by collective-bargaining agreements.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its facility in Bloomington, Indiana,copies of the attached notice marked "Appendix."'Copies of said notice, on forms provided by theRegional Director for Region 25, after being dulysigned by Respondent's representative, shall be postedby Respondent immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals. the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WII.L NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with LocalUnion No. 1393, International Brotherhood ofElectrical Workers, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILl., upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All dispatcher employees of the Employer, butexcluding all office clerical employees, plantclerical employees, shift engineers, the ChiefDispatcher, all supervisors as defined in theAct, and all employees currently covered bycollective-bargaining agreements.HOOSIER ENERGY DIVISION OF INDIANASTATEWIDE RURAL ELECTRIC COOPERA-TIVE, INC.62